Citation Nr: 1244076	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a colon condition, to include diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with active service from September 1966 to June 1969 and additional periods of ACDUTRA and INACDUTRA in the Indiana National Guard and the United States Coast Guard Reserves.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  Unfortunately, while under the jurisdiction of VA, the Veteran's claims file was lost for a period of time.  The Veteran was informed of this unfortunate occurrence in a letter from the RO dated in June 2009.  In July 2009, the RO constructed a rebuilt claims file and forwarded it to the Board.  In December 2010, the Board remanded the claims for additional development.  In April 2011, the Veteran's original claims file was discovered and combined with the rebuilt file.  The case has been returned for appellate consideration.

In the aforementioned May 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right elbow fracture and hearing loss.  In a September 2009 Decision Review Officer (DRO) decision, the RO granted service connection for residuals of a right elbow fracture; a noncompensable (zero percent) evaluation was awarded, effective September 23, 2004.  In a March 2012 Appeals Management Center decision, the AMC granted service connection for bilateral hearing loss; a noncompensable (zero percent) evaluation was awarded, effective September 23, 2004.  As this represents a full grant of the benefit sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and PTSD, the Board notes the United States Court of Appeals for Veterans Claims' (the Court's) recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  Indeed, the Veteran has been diagnosed with depression and has asserted that he has received VA treatment for PTSD during the pendency of this appeal.  Accordingly, the Board has expanded the Veteran's original service connection claim pursuant to Clemons, and the issue is as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a colon disorder, to include diverticulitis, that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD or depression, that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A colon disorder, to include diverticulitis, was not incurred in or aggravated by active military service, 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  An acquired psychiatric disorder, to include depression or PTSD, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded these claims for further development in December 2010.  The Board specifically instructed the RO to request additional information from the Veteran concerning his claimed stressors and the performance of VA examinations.  In January 2011, a letter was sent to the Veteran requesting additional information regarding his claimed stressors.  No response was received from the Veteran.  In February 2011, the requested VA examinations were performed.  His claims were subsequently readjudicated in a February 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2004, prior to the April 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2012), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In an April 2007 letter, the Veteran was notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.

Furthermore, VA examination reports have been obtained.  These examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  The Veteran has declined the opportunity to present testimony in support of his claim.  Thus, the duties to notify and assist have been met.

Legal Criteria

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The presumption provision applies only to periods of active duty, not INACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) [if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period]. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Colon Condition, to Include Diverticulitis

The Veteran essentially contends that he has a colon condition due to service, to include as a result of exposure to herbicides.  

Concerning the Veteran's contention that service connection for a colon condition, to include diverticulitis, is warranted as due to exposure to herbicides, colon conditions such as diverticulitis are not among the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); see also 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, even if the Veteran was exposed to herbicides during his active duty, service connection may not be granted for a colon condition, to include diverticulitis, on the basis of the presumptive regulatory provisions discussed above.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable, and the Veteran's claim of service connection for a colon condition, to include diverticulitis, can only be addressed on a direct service connection basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Turning to the theory of service connection for a colon condition, to include diverticulitis, as a direct result of the Veteran's active duty, as noted above, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that the Veteran's service treatment records are completely negative for any complaints or findings of a colon condition, to include diverticulitis.  Although a service treatment record shows that in March 1969, the Veteran complained of gas pains and heartburn after eating, a service examiner indicated that the Veteran did not have a diagnosis of a colon condition.  Significantly, the June 1969 separation examination report reflects that the Veteran had a normal anus, rectum, and genitourinary system, and the Veteran indicated on his June 1969 Report of Medical History that he did not have intestinal trouble.  Additionally, the service treatment records available from the Veteran's subsequent National Guard and Reserve service are negative for any signs, symptoms, or diagnoses of a colon condition, to include diverticulosis.

The first evidence of a diagnosed colon condition in the medical evidence of record appears in a private treatment record from February 1995, in which a private examiner gave the Veteran a diagnosis of acute diverticulitis.  In March 1995, the Veteran underwent a colon resection.  Later, in March 1999, a private treatment record lists a diagnosis of moderate diverticulitis.  Subsequent treatment records are negative for an signs, symptoms, or diagnoses of a colon condition.

The Board notes that the present claim for service connection was filed in September 2004.  A VA outpatient record from October 2009 contains a history of the Veteran experiencing diverticulitis in the early 1970s with a bowel resection; however, no current bowel disorder was recorded.  Other recent VA treatment records are negative for any signs, symptoms, or diagnoses of a colon condition.  Indeed, the Veteran was administered a VA examination in February 2011.  The examiner found that the Veteran's abdomen was not tender, and there was no palpable mass or local guarding, rebound, or rigidity.  The examiner opined that the although the Veteran had one episode of diverticulosis treated medically in the past, the Veteran had no current diagnosable colon condition.  Although the Veteran has complained of colon problems, problems alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current diagnosis of a colon condition underlying his complaints.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a colon condition, to include diverticulitis, must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board additionally recognizes that the question of medical nexus, i.e. the relationship, if any, between the Veteran's claimed colon disease and his military service, is essentially medical in nature.  After indicating that the examination resulted in no diagnosis of a colon condition, the February 2011 VA examiner opined that it was less likely as not that the Veteran's claimed condition was caused by or the result of military service.  The examiner found no colon condition was present on examination at that time, and the examiner noted that there was no clinical evidence to indicate that a colon condition was present or caused by the Veteran's service.  The examiner further explained that diverticulitis and diverticulosis were not known complications of exposure to herbicides.  

The February 2011 VA examination report is highly probative, as it is based on a thorough review of the Veteran's medical records and examination of the Veteran, consistent with the other evidence of record, supported by a detailed rationale, and rendered by a medical professional.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no competent medical evidence of record showing that the Veteran's claimed colon condition, if present, is related to service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the question as to the diagnosis and etiology of the Veteran's claimed colon condition, to include diverticulitis, is a medical question that is not capable of lay observation.  That is, lay persons are not competent to associate any gastrointestinal symptoms to a particular diagnosis such as diverticulitis.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current disability or to attribute his symptoms to a diagnosable disorder.  See 38 C.F.R. § 3.159 (a)(1) (2012).  While the Veteran is competent to report what he experienced, he is not competent to ascertain the diagnosis of or etiology of his current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight to the VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person. 

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a colon condition, to include diverticulitis, is not warranted.

Acquired Psychiatric Disorder, to Include PTSD and Depression

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  On separation examination in June 1969, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  He was psychiatrically normal on examination and deemed qualified for separation.  

Service personnel records indicate that the Veteran served as a supply clerk and heavy truck driver and that he was in Vietnam from June 1968 to June 1969.

At subsequent service examinations conducted in connection with the Veteran's National Guard and Reserve service in December 1973, February 1992, and November 1994, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  He was psychiatrically normal on examination.  On October 1999 and July 2002 Reports of Medical History, the Veteran indicated that he experienced depression.  A service examiner indicated in July 2002 that the Veteran underwent depression management.

In a November 2004 statement, the Veteran indicated that while he was serving on active duty in Vietnam, he was shot at numerous times by snipers.  He remarked that his military base was shelled and mortared on many occasions.  He recalled that three of his hometown friends did not come back from Vietnam.  He stated that he experienced fears, anxieties, and nightmares about Vietnam.

In October 2008, the RO made a formal finding that the information required to verify the stressful events described by the Veteran was insufficient to send to JSRRC and insufficient to allow for meaningful research of US. Army or National Archives and Records Administration records.

A VA nurse practitioner note from October 2009 contains the Veteran's complaints of anger, irritability, and guilt.  The treatment note lists a diagnosis of depression.  The Veteran screened positive for depression and negative for PTSD.  The Veteran was stated on Sertraline.

A VA examination was carried out in February 2011.  The Veteran's history was reviewed.  He stated that while in Vietnam, he drove trucks and was shot at by the Vietcong.  He mentioned that he had been ambushed.  He related that his military base was shelled and mortared on many occasions.  He told the examiner that he saw dead bodies, worked long hours, and was very stressed while in Vietnam.  The Veteran denied a history of psychiatric hospitalizations or treatment.  He reported that he started taking antidepressants in October 2009.  The examiner noted that the Veteran met the stressor criterion based on being shot at by snipers in Vietnam and exposure to mortars; those stressors were related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner pointed out that the Veteran denied nightmares, sleep problems, less interest in activities, detachment, intrusive recollections, avoidance of reminders, avoidance of thoughts or discussions, exaggerated startle response or hypervigilance related to military stressors.  The examiner concluded that as reported, the Veteran's symptoms did not meet the full DSM-IV criteria for a diagnosis of PTSD.  He noted that the Veteran's absence of re-experiencing, avoidance, or hyperarousal symptoms did not meet the DSM-IV criteria for PTSD.  However, he remarked that the Veteran met the criteria for a diagnosis of depressive disorder, not otherwise specified.  He wrote that the Veteran's depression mainly occurred in the context of marital discord, estrangement from his family, and financial stress.  The examiner stated that the Veteran's depression started near the end of his first marriage and was currently maintained by situational stressor.  The examiner concluded that there was no relationship between the Veteran's depression and his military service.  

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  

In this case, the Board notes that none of the VA outpatient records contain diagnostic impressions of PTSD.  In fact, none of the VA providers who have treated the Veteran on an outpatient basis provided a discussion of whether the Veteran's symptoms meet the full DMS-IV diagnostic criteria for an accurate diagnosis.  On the other hand, the February 2011 VA examiner determined that the Veteran's symptomatology does not meet the full criteria for a diagnosis of PTSD.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The medical evidence of record reflects that the Veteran has a diagnosis of a single psychiatric disorder-depression.  However, as reviewed above, the Veteran himself indicated on medical histories given in December 1973, February 1992, and November 1994 that he did not have frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The Veteran's first recorded report of experiencing depression appeared in a medical history given in October 1999-nearly 30 years after he left active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Moreover, the Veteran underwent examinations in December 1973, February 1992, and November 1994 while on National Guard and Reserve duty and pertinently did not mention any depression, nor was he diagnosed with any acquired psychiatric disorder.  The Board finds that this reported history, taken in conjunction with treatment is far more probative than the more recent assertions from the Veteran that he experienced psychiatric symptoms since his period of active duty. 

In giving more weight to the history provided during the December 1973, February 1992, and November 1994 National Guard and Reserve duty examinations, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's presently asserted history of psychiatric symptoms is not credible in light of both the lack of post service treatment or complaints of depression until October 1999.

Accordingly, the Veteran's recent unsupported and self-serving statements concerning any continuity of psychiatric symptoms is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for nearly thirty years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

The first documented complaint or diagnosis of an acquired psychiatric disorder is dated in October 1999 during a reserve duty examination when the Veteran served in the National Guard.  Another National Guard examiner noted depression in July 2002.  However, neither of these notations relate to a period of ACDUTRA or active duty.  Additionally, periods of National Guard service do not in any event constitute qualifying active duty such to trigger the presumption in 38 C.F.R. § 3.309.  See Paulson and Biggins, both supra [if a claim relates to a period of active duty for training, the disability must have manifested itself during that period].

Finally, the Board notes that the February 2011 VA examiner opined that there was no relationship between the Veteran's depression and his service.  As analyzed previously, the Board has found the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, no other opinion contradicts the opinion of the February 2011 VA examiner.  As such, the Board finds the February 2011 VA examiner's opinion persuasive regarding the lack of a nexus between the Veteran's diagnosed depression and his service.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and that, on this basis, his claim must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.  

Entitlement to service connection for a colon condition, to include diverticulitis, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


